Case 2:20-cv-11236-RGK-PLA Document 2-14 Filed 12/11/20 Page 1 of 4 Page ID #:723




      EXHIBIT 19
Case 2:20-cv-11236-RGK-PLA Document 2-14 Filed 12/11/20 Page 2 of 4 Page ID #:724




                                         -
                         INSTRUMENT Ol APKMTNMENT
                            OF ADDITIONAL TRUSTEES




                                       OF




                                THE ALPHA TRUST
Case 2:20-cv-11236-RGK-PLA Document 2-14 Filed 12/11/20 Page 3 of 4 Page ID #:725




    THIS INSTRUMENT OF APPOINTMENT OF ADDITIONAL TRUSTEES is made
                                                                                             the 16* day
    of April Two thousand and twenty by the party named in the First Part of the Schedule
                                                                                                   hereto,
    being the Protector, on the part, and the party named in the Second Part of the
                                                                                        Schedule hereto,
    being the Additional Trustee, on the other part, of a trust settlement (Treuhanderscha )
                                                                                             ft made by
    the party named in the Third Part of the Schedule hereto, being the Original
                                                                                           Trustee, short
    particulars of which are set in the Fourth Part of the Schedule hereto (hereinafter referred
                                                                                                 to as the
    “Declaration of Trust”):

    WHEREAS


        (A) By virtue of the powers contained in Clause 10.4.1. and 10.5. of the Declara
                                                                                          tion of Trust,
           power is reserved to the Protector to appoint one or more person(s) as additional
                                                                                             Trusteed)
           up to the maximum number allowed pursuant to Clause 10.1. of the Declaration of Trust      .

       (B) The Protector desires to exercise the powers under the afore-mentioned provisions.

       (C) This Instrument is supplement to the Declaration of Trust.

       (D) In this Instrument all terms, phrases and expressions shall have the meaning
                                                                                              ascribed to
           them in the Declaration of Trust unless otherwise defined in this Instrument or if
                                                                                             the content
           requires otherwise.

   NOW THEREFORE BY THIS INSTRUMENT in exercise of the powers conferre upon
                                                                                      d       the
   Protector by Clause 10.4.1. and 10.5. of the Declaration of Trust, the Protecto
                                                                                        r hereby
   RESOLVES that the following person shall be appointed in addition to the Original
                                                                                     Trustee with
   the same powers as the Original Trustee and with effect from the date hereof:


   MURIELLE JQUNIAUX, bom REDACTED 1987, French Carte Nationale d’lnedtitd
                                                                              N
  REDACTED, resident at REDACTED     Nice, France (the “Additional Trustee”).




   The Schedule above referred to;
Case 2:20-cv-11236-RGK-PLA Document 2-14 Filed 12/11/20 Page 4 of 4 Page ID #:726




    First Part                         Ashot Egiazaryan

                                      REDACTED
                                       Beverly Hills
                                       90210 California
                                       United States of America


    Second Part                        Natalia Dozortseva
                                     REDACTED
                                                -
                                       Saint-Paul de-Vence
                                       France


    Third Part                         CTX TREUHAND AG
                                       c/o Dr.iur.Thomas Wilhelm
                                      Lova-Center, 9490 Vaduz,
                                      Principality of Liechtenstein


    Fourth Part                       Trust settlement (Treuhanderschaft) known as the “ALPHA
                                      TRUST’, registered with the Liechtenstein commercial
                                      register under register number FL-0002.510.771-1


    IN WITNESS WHEREOF this Instrument was executed thejiay and year first before written :


    The PROTEC TOR
    ASHOT EGIAZARYAN


    APPOINTMENT ACKNOWLEDGED AND ACCEPTED:
    The Additional Trustee:
    MUR1ELLE JOUNIAUX
